UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010. OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-19978 ALASKA AIRLINES, INC. (Exact name of registrant as specified in its charter) Alaska 92-0009235 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19300 International Boulevard, Seattle, Washington 98188 (Address of principal executive offices) Registrant’s telephone number, including area code: (206)392-5040 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerx Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes¨Nox The registrant meets the conditions specified in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. The registrant is a wholly owned subsidiary of Alaska Air Group, Inc., a Delaware corporation, and there is no market for the registrant’s common stock, par value $1.00 per share.As of July 31, 2010, shares of common stock outstanding totaled 500. ALASKA AIRLINES,INC. Quarterly Report on Form10-Q for the three months ended June 30, 2010 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 4 ITEM 1. CONDENSED FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 4. CONTROLS AND PROCEDURES 30 PART II.OTHER INFORMATION 30 ITEM 1. LEGAL PROCEEDINGS 30 ITEM 1A. RISK FACTORS 30 ITEM 5. OTHER INFORMATION 30 ITEM 6. EXHIBITS 30 SIGNATURES 31 EXHIBIT INDEX 32 2 Table of Contents As used in this Form 10-Q, the terms “Alaska,” “our,” “we” and “the Company” refer to Alaska Airlines, Inc. and its subsidiaries, unless the context indicates otherwise.Alaska Air Group, Inc. and Horizon Air Industries, Inc. are referred to as “Air Group” and “Horizon,” respectively. Cautionary Note Regarding Forward-Looking Statements In addition to historical information, this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995.Forward-looking statements are those that predict or describe future events or trends and that do not relate solely to historical matters. You can generally identify forward-looking statements as statements containing the words "believe," "expect," "will," "anticipate," "intend," "estimate," "project," "assume" or other similar expressions, although not all forward-looking statements contain these identifying words.Forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from historical experience or the Company’s present expectations.Some of the things that could cause our actual results to differ from our expectations are: · general economic conditions, including the impact of the current economic environment on customer travel behavior; ·changes in our operating costs, including fuel, which can be volatile; · our significant indebtedness; ·the competitive environment in our industry; · our ability to meet our cost reduction goals; · an aircraft accident or incident; · labor disputes and our ability to attract and retain qualified personnel; · operational disruptions; · the concentration of our revenue from a few key markets; · actual or threatened terrorist attacks, global instability and potential U.S. military actions or activities; · our reliance on automated systems and the risks associated with changes made to those systems; · our reliance on third-party vendors and partners; and · changes in laws and regulations. You should not place undue reliance on our forward-looking statements because the matters they describe are subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our control.Our forward-looking statements are based on the information currently available to us and speak only as of the date on which this report was filed with the SEC.We expressly disclaim any obligation to issue any updates or revisions to our forward-looking statements, even if subsequent events cause our expectations to change regarding the matters discussed in those statements.Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such differences might be significant and materially adverse to our shareholders.For a discussion of these and other risk factors, see "Item 1A: Risk Factors” of the Company’s annual report on Form 10-K for the year ended December 31, 2009.Please consider our forward-looking statements in light of those risks as you read this report. 3 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS CONDENSED BALANCE SHEETS (unaudited) Alaska Airlines, Inc. ASSETS (in millions) June 30, 2010 December 31, 2009 Current Assets Cash and cash equivalents $ $ Marketable securities Total cash and marketable securities Receivables from related companies Receivables - net Inventories and supplies - net Deferred income taxes Fuel hedge contracts Prepaid expenses and other current assets Total Current Assets Property and Equipment Aircraft and other flight equipment Other property and equipment Deposits for future flight equipment Less accumulated depreciation and amortization Total Property and Equipment - Net Fuel Hedge Contracts Other Assets Total Assets $ $ See accompanying notes to condensed financial statements. 4 Table of Contents CONDENSED BALANCE SHEETS (unaudited) Alaska Airlines, Inc. LIABILITIES AND SHAREHOLDER'S EQUITY (in millions except share amounts) June 30, 2010 December 31, 2009 Current Liabilities Accounts payable $ $ Payables to related companies Accrued aircraft rent Accrued wages, vacation and payroll taxes Other accrued liabilities Air traffic liability Current portion of long-term debt Total Current Liabilities Long-Term Debt, Net of Current Portion Other Liabilities and Credits Deferred income taxes Deferred revenue Obligation for pension and postretirement medical benefits Other liabilities Commitments and Contingencies Shareholder's Equity Common stock, $1 par value Authorized:1,000 shares Issued and outstanding:2010 and 2009 - 500 shares - - Capital in excess of par value Accumulated other comprehensive loss ) ) Retained earnings Total Liabilities and Shareholder's Equity $ $ See accompanying notes to condensed financial statements. 5 Table of Contents CONDENSED STATEMENTS OF OPERATIONS (unaudited) Alaska Airlines, Inc. Three Months Ended June 30 Six Months Ended June 30 (in millions) Operating Revenues Passenger $ Freight and mail Other - net Total mainline operating revenues Passenger - purchased capacity Total Operating Revenues Operating Expenses Wages and benefits Variable incentive pay Aircraft fuel, including hedging gains and losses Aircraft maintenance Aircraft rent Landing fees and other rentals Contracted services Selling expenses Depreciation and amortization Food and beverage service Other New pilot contract transition costs - - Total mainline operating expenses Purchased capacity costs Total Operating Expenses Operating Income Nonoperating Income (Expense) Interest income Interest expense ) Interest capitalized Other - net ) Income before income tax Income tax expense Net Income $ See accompanying notes to condensed financial statements. 6 Table of Contents CONDENSED STATEMENTS OF SHAREHOLDER'S EQUITY (unaudited) Alaska Airlines, Inc. Accumulated Capital in Other Common Excess of Comprehensive Retained (in millions) Stock Par Value Loss Earnings Total Balances at December 31, 2009 $ $ $ ) $ $ Net income for the six months ended June 30, 2010 Other comprehensive income (loss): Related to marketable securities: Change in fair value Reclassification to earnings ) Income tax effect ) Adjustments related to employee benefit plans: Income tax effect ) Related to interest rate derivative instruments: Change in fair value ) Income tax effect ) ) Total comprehensive income Purchase of treasury stock - Stock-based compensation Balances at June 30, 2010 $ $ $ ) $ $ See accompanying notes to condensed financial statements. 7 Table of Contents CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Alaska Airlines, Inc. Six Months Ended June 30 (in millions) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Non-cash impact of pilot contract transition costs - Depreciation and amortization Stock-based compensation Increase in air traffic liability Changes in other assets and liabilities - net ) ) Net cash provided by operating activities Cash flows from investing activities: Property and equipment additions: Aircraft and aircraft purchase deposits ) ) Other flight equipment ) ) Other property and equipment ) ) Total property and equipment additions ) ) Proceeds from disposition of assets - Purchases of marketable securities ) ) Sales and maturities of marketable securities Restricted deposits and other ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt - Proceeds from sale-leaseback transactions, net - Long-term debt payments ) ) Other financing activities ) Net cash provided by (used for) financing activities ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash paid (received) during the period for: Interest (net of amount capitalized) $ $ Income taxes - See accompanying notes to condensed financial statements. 8 Table of Contents NOTES TO CONDENSED FINANCIAL STATEMENTS (unaudited) Alaska Airlines, Inc. NOTE 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Organization and Basis of Presentation The accompanying unaudited condensed financial statements of Alaska Airlines, Inc.(Alaska or the Company) should be read in conjunction with the financial statements in the Company’s Annual Report on Form 10-K for the year ended December31, 2009. Alaska Airlines, Inc., an Alaska corporation, is a wholly-owned subsidiary of Alaska Air Group, Inc. (Air Group), a Delaware corporation.In the opinion of management, all adjustments have been made that are necessary to present fairly the Company’s financial position as of June 30, 2010, as well as the results of operations for the three and six months ended June 30, 2010 and 2009. The adjustments made were of a normal recurring nature. The Company’s interim condensed financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (GAAP). In preparing these statements, the Company is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent liabilities, as well as the reported amounts of revenues and expenses. Significant estimates made include assumptions used to record liabilities; expenses and revenues associated with the Company’s Mileage Plan; amounts paid to lessors upon aircraft lease terminations; the fair market value of surplus or impaired aircraft, engines and parts; assumptions used in the calculations of pension expense in the Company’s defined-benefit plans; and the amounts of certain accrued liabilities. Actual results may differ from the Company’s estimates. Reclassifications Certain reclassifications have been made to conform the prior year’s data to the current format. Prospective Accounting Pronouncements New accounting standards on Revenue Arrangements with Multiple Deliverables were issued in September 2009 and update the current guidance pertaining to multiple-element revenue arrangements.This new guidance will be effective for contracts with effective dates beginning January 1, 2011.Management is currently evaluating the impact of this new standard on the Company’s financial position, results of operations, cash flows, and disclosures. Recently, the Financial Accounting Standards Board (FASB) has issued a number of proposed Accounting Standards Updates (ASUs).Those proposed ASUs are as follows: · Proposed ASU – Comprehensive Income – was issued in May 2010 and will change the way comprehensive income is reported in the financial statements.The new standard will require a continuous statement of comprehensive income be reported combining the Company’s current statement of operations with comprehensive income.Comprehensive income or loss will be removed from the statement of shareholder’s equity. · Proposed ASU – Accounting for Financial Instruments and Revisions to the Accounting for Derivative Instruments and Hedging Activities – was issued in May 2010.This proposed standard will make significant changes to accounting for financial instruments.It is expected that more financial instruments will be measured at fair value with subsequent changes recognized in net income.The proposed standard also simplifies the requirements for assessing hedge effectiveness for cash flow hedges and modifies the threshold to initially qualify as an effective hedge.Management believes this 9 Table of Contents standard may have an impact on the Company’s results of operations and disclosures, although the significance of that impact cannot be estimated at this time. · Proposed ASU – Revenue Recognition – was issued in June 2010.This proposed standard will completely replace all existing revenue recognition accounting literature.Generally, the proposed standard would require an entity to identify separate performance obligations under a contract, determine the transaction price, allocate that price to the separate components based on relative fair value, and recognize revenue when each performance obligation is satisfied.This proposed standard could significantly impact the Company’s financial position, results of operations, and disclosures specifically in the accounting for the Company’s Mileage Plan revenue components. · Proposed ASU – Fair Value Measurements and Disclosures – was issued in June 2010.This proposed standard changes how fair value is determined for certain assets and liabilities and requires additional disclosures about fair value instruments. Management is currently evaluating the impact of this new standard on the Company’s financial position, results of operations, cash flows, and disclosures. · Proposed ASU – Disclosure of Certain Loss Contingencies – was issued in July 2010.This proposed standard enhances financial statement disclosure surrounding certain loss contingencies such as legal disputes, environmental remediation liabilities, self-insurance liabilities, among others.The proposed standard primarily focuses on asserted claims and assessments and will require more robust disclosure of amounts, court or agency where legal proceedings are pending, principal parties, and other details not historically required.As the proposed standard impacts disclosure only, management does not expect this proposed standard to impact the Company’s financial position or results of operations. These proposed ASUs are currently in comment period and are subject to change.There are no effective dates assigned to these proposals. In July 2010, the FASB also issued an initial draft of new financial statement presentation requirements.These new requirements, as currently drafted, would substantially change the way financial statements are presented by disaggregating information in financial statements to explain the components of its financial position and financial performance.These changes will impact the presentation of the financial statements only and are not expected to impact the Company’s overall financial position, results of operations, or cash flows. NOTE 2.FAIR VALUE OF FINANCIAL INSTRUMENTS Fair Value Measurements Accounting standards define fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The standards also establish a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. There are three levels of inputs that may be used to measure fair value: Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. 10 Table of Contents Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Cash, Cash Equivalents and Marketable Securities The Company uses the “market approach” as defined in the accounting standards in determining the fair value of its cash, cash equivalents and marketable securities. The securities held by the Company are valued based on observable prices in active markets and considered to be liquid and easily tradable. Amounts measured at fair value as of June 30, 2010 are as follows (in millions): Level1 Level2 Level3 Total Cash and cash equivalents $ $ $
